Lefferts, 1

expressed his opinion that the indictment would lie, and that they might be severally charged. And, therefore, the indictment charging the prisoner with keeping a disorderly house, was sustained, by proving it was kept by him and another.
Note.—The defendant might have been indicted jointly or severally, at the option of the prosecutor. Where a number of defendants are charged in one indictment with keeping a disorderly house, the word severally must be introduced in the indictment, or it will be defective. 2 Hale, 174. Chitty’s C. L. vol. 1. p. 228.
Bach individual is, in all cases, responsible only for his own criminal actions or omissions, the result whether the defendant be indicted alone or with others, will be *520similar, and no inconvenience can arise to the defendants from being jointly indicted; for if on the trial, the evidence affects them differently, the judge, in his discretion, will select such parts of it as are applicable to each, and leave their cases separately to the jury, in order that each individual may have an impartial trial, unprejudiced by the case of his associates. Ibid. 3 T. R. 106. 8 East, 46.
Where the act is such as several may join in, all the offenders may be and generally are joined in the same indictment. Thus, though torts are in their nature several, and each must answer for his own individual crime; yet where several keep a common gaming or other disorderly house, or are guilty of deer stealing, maintenance, extortion, or other offences, which admit of the agency of several,- .they may be either jointly or severally indicted. 2 Hale, 173. 10 Mod. 335, 6. 1 Vent.302. 1 Salk. 382. Chitty’s C. L. vol. I. p. 220. But several cannot be joined in perjury. 3 T. R. 103. 2 Stra. 921. 2 Burr. 983. Nor on a charge of being common scolds or barrators. 2 Stra. 921.